     Case 2:20-cv-00206-APG-DJA Document 18 Filed 03/26/20 Page 1 of 3



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
     LEE ANNA PETRUSS,                 )                   Case No. 2:20-cv-00206-APG-DJA
10                                     )
                                       )
11                       Plaintiff,    )
                                       )
12   vs.                               )                   JOINT MOTION FOR EXTENSION OF
                                       )                   TIME FOR DEFENDANT EQUIFAX
13                                     )                   INFORMATION SERVICES LLC TO
     EQUIFAX INFORMATION SERVICES LLC; )
     AMERICA FIRST CREDIT UNION;                           FILE ANSWER
14                                     )
     PROSPER MARKETPLACE, INC.,        )
                                       )                   SECOND REQUEST
15
                                       )
                         Defendants.
16

17          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
18
     time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
19
     no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND AGREED
20
     to by and among counsel, that Defendant Equifax Information Services LLC’s time to answer,
21

22   move or otherwise respond to the Complaint in this action is extended from March 26, 2020 through

23   and including April 27, 2020. The request was made by Equifax so that it can have an opportunity

24   to collect and review its internal files pertaining to the allegations in the Complaint, and Plaintiff
25
     approves. This stipulation is filed in good faith and not intended to cause delay.
26
            Respectfully submitted, this 25th day of March, 2020.
27

28
     Case 2:20-cv-00206-APG-DJA Document 18 Filed 03/26/20 Page 2 of 3



 1   CLARK HILL PLLC                              No opposition
 2   By: /s/ Jeremy J. Thompson                    /s/ David H. Krieger
     Jeremy J. Thompson                           David H. Krieger, Esq.
 3   Nevada Bar No. 12503                         Nevada Bar No. 9086
     3800 Howard Hughes Pkwy,                     KRIEGER LAW GROUP
 4
     Suite 500                                    2850 W. Horizon Ridge Blvd.
 5   Las Vegas, NV 89169                          Suite 200
     Tel: (702) 862-8300                          Henderson, NV 89052
 6   Fax: (702) 862-8400                          Phone: (702) 848-3855
     Email: jthompson@clarkhill.com               Fax: (702) 385-5518
 7
                                                  Email: dkrieger@kriegerlawgroup.com
     Attorney for Defendant Equifax Information
 8
     Services LLC                                 Attorneys for Plaintiff
 9
10

11

12   IT IS SO ORDERED:

13
     __________________________
14   United States Magistrate Judge
15            March 27, 2020
     DATED: __________________
16

17

18

19
20

21

22

23

24

25

26

27

28
     Case 2:20-cv-00206-APG-DJA Document 18 Filed 03/26/20 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that a true and exact copy of the foregoing has been served this 26th day of
 3
     March, 2020, via CM/ECF, which send notification to all counsel of record.
 4

 5

 6
                                                  By: /s/ Jeremy J. Thompson
 7                                                Jeremy J. Thompson
                                                  Nevada Bar No. 12503
 8                                                3800 Howard Hughes Pkwy, Suite 500
                                                  Las Vegas, NV 89169
 9                                                Tel: (702) 862-8300
10                                                Fax: (702) 862-8400
                                                  Email: jthompson@clarkhill.com
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    -3-
